DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotuby (US Patent No. 3,386,631).
Re: Claim 1, Kotuby discloses the claimed invention including a cap (2) for a pressurized container (10) with a dispensing unit (44) (Fig. 1), wherein the cap comprises a stationary body (20) configured to be attached to the container such that the stationary body encloses the dispensing unit of the container (Depicted in Fig. 2), the cap further comprises an actuation portion (30) for activation of the dispensing unit of the pressurized container (Figs. 1-5, Col. 2, lines 10-22, actuation portion), the actuation portion is slidably connected (33) to the stationary body (Figs. 1-2 depicts 
Re: Claim 2, Kotuby discloses the claimed invention including the first inactive position of the actuation portion provides a cap without a spraying opening for the dispensing unit (Fig. 2, no spray opening when inactive) and the second active position of the actuation portion provides a cap with a spraying opening for the dispensing unit (Fig. 1, Col. 3, lines 11-15, opening provided in active position).
Re: Claim 3, Kotuby discloses the claimed invention including the cap comprises a lever (40) pivotably connected to the stationary body (via the actuation portion), wherein in the first inactive position the lever is located between the dispensing unit and the slidable actuation portion (fig. 2).
Re: Claim 4, Kotuby discloses the claimed invention including the second active position of the actuation portion, the lever is connected (50, 52) to the actuation portion such that actuation by a user of the actuation portion pivots the lever and the actuation portion around the pivot axis with respect to the stationary body thereby activating the dispensing unit of the pressurized container (Fig. 1-2, Col. 2, lines 57-70, pivoting actuation portion pivots lever which actuates the dispensing unit).
Re: Claim 6, Kotuby discloses the claimed invention including the actuation portion is slidable over the lever, wherein ribs (39) and at least one recess provided on the actuation portion and the lever define the first inactive position and the second active position of the actuation portion (Figs. 2 and 5, rib and recesses there between on the actuation portion).
Re: Claim 7, Kotuby discloses the claimed invention including the stationary body comprises a top portion (24) defining the top of the cap, wherein the top portion has two stepped edges (26, 33) and between the stepped edges the actuation portion is arranged at least in the first inactive position in such a manner that the actuation portion is able to slide over the stepped edges (Figs. 2-3).
Re: Claim 8, Kotuby discloses the claimed invention including the stepped edges are configured to block a pivoting movement of the actuation portion around a pivot axis for activation (Depicted in Fig. 2, Col. 3, lines 39-44, actuation portion aligned on stepped portions to block pivoting).
Re: Claim 9, Kotuby discloses the claimed invention including the stepped edges are provided over a part of the sliding path of the actuation portion for sliding between 
Re: Claim 10, Kotuby discloses the claimed invention including a surface of the lever facing the interior of the cap comprises a protruding element (42) abutting the dispensing unit (Fig. 2, lever protrudes around dispensing portion).
Re: Claim 11, Kotuby discloses the claimed invention including that in the first inactive position the actuation portion provides a cap covering the top of the container such that a finger of a user cannot access the dispensing unit of the container (Features Depicted in Fig. 2).
Re: Claim 13, Kotuby discloses the claimed invention including the cap without the actuation portion is a non-tailor-made cap (Depicted in Fig. 3 & 6, the intended purpose of forming the cap is not germane to the issue of patentability of the cap itself), and the actuation portion is tailor-made and includes a product name (Depicted in Fig. 5, Kotuby provides this feature with a name).
Re: Claim 15, Kotuby discloses the claimed invention including a container (10) comprising a dispensing unit and a cap from claim 1 (Fig. 1) as evidenced in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotuby (US Patent No. 3,386,631).
Re: Claim 14, Kotuby discloses the claimed invention including the actuation portion is pressed into the stationary body to provide the cap (Col. 2, lines 38-41, 47-48, actuation portion pressed into the stationary body) except for expressly stating snap fit. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to add a snap fit since the Examiner takes Official Notice that snap fit engagements are common place in the art and the selection of providing such a fitment would be one of design choice that would be readily implemented into the device of Kotuby since such a modification provides tactile feedback that the parts have been assembled correctly and will be kept in working order during the operation.
Re: Claim 16-17, Kotuby discloses the claimed invention including the cap is manually releasably attached to the container (Col. 2, lines 25-29, able to be released), and further it is contemplated that the cap is manually unreleasably attached to the container (Col. 2, lines 29-32, cap not intended for manual release).
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotuby (US Patent No. 3,386,631) as applied to claim 3 above, and further in view of Micallef (US Patent No. 3,642,179).
Re: Claim 5, Kotuby discloses the claimed invention including, wherein in the first inactive position of the actuation portion a first end (designated at 48 location as seen in Fig. 4) of the actuation portion is located closer to the first end (designated at 48 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a first end pivotal connection located such that first end is located further away from an end of the actuation portion as taught by Micallef, since such a modification provides a secure anchor point for the lever further ensuring said feature moves as intended throughout operation of the device, further it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 12, Kotuby discloses the claimed invention except for the lever being pivotably connected to the stationary body via living hinge. However, Micallef discloses an actuation portion (16) with a lever (14) is pivotably connected to the stationary body (12, 36) by means of a living hinge (60) (Fig. 5 and 7, Col. 4, lines 39-40, living hinge).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a living hinge as taught by Micallef, since such a modification provides a secure anchor point for the lever further ensuring said feature moves as intended throughout operation of the device, further it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marcon (US Patent No. 3,967,760), Ewald (US Patent No. 4,325,497), McIlhenny (US Patent No. 3,734,353), Selinger (US 2013/0320041 A1), Marzio (US 2011/0132998 A1), Marroncles (US Patent No. 7,004,359), Nozawa et al. (US Patent No. 4,141,471), and Bush (US Patent No. 4,442,955) are cited disclosing unclaimed features of the actuation and stationary portion operation and engagements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754